                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:20-CV-165-BO

JEANE GREGORY                                 )
                        Plaintiff,            )
                                              )
V.                                            )                      ORDER
                                              )
GUST ROSENFELD PLC; MARI COP A                )
COUNTY ATTORNEY; SUPERIOR                     )
COURT OF ARIZONA, MARICOPA                    )
COUNTY; and STATE BAR OF                      )
ARIZONA,                                      )
                Defendants.                   )


       This cause comes before the Court on multiple motions filed by plaintiff and defendants.

The appropriate responses and replies have been filed , or the time for doing so has expired, and

the matters are ripe for ruling.

                                         BACKGROUND

       Plaintiff, who proceeds in this action pro se, filed the instant complaint on August 31 ,

2020, pursuant to the Court' s diversity jurisdiction. 28 U.S.C. § 1332. Plaintiffs complaint arises

primarily out of probate proceedings in Arizona concerning her mother' s estate and family trust.

Plaintiffs complaint contains her allegations that she has been "kept from her mother' s Estate by

the entirety of both California' s and Arizona' s legal systems." [DE 1 at 3]. Plaintiff alleges that

her mother had a will drawn up in July 1997 in California which named plaintiff as executor of

her mother's estate. Plaintiff alleges that her mother died on March 19, 2009, and that her will

has never been seen in California. Plaintiff alleges that two California attorneys, John Glaser and

Joel Harris, attempted to sell her mother' s Arizona property illegally and that defendant law firm

Gust Rosenfeld in Arizona assisted the California attorneys with this illegal sale. Plaintiff further

appears to allege that the state court, state bar, and county attorney in Maricopa County, Arizona
were complicit in or have declined to remedy the illegal sales and mishandling of her mother' s

estate. Plaintiff seeks damages in an amount totaling $40 million.

       This is plaintiffs fourth lawsuit filed in this Court concerning her mother' s estate. See

Gregory v. Whitney, No. 4:19-CV-81-FL (E.D.N.C. filed May 29, 2019) (Gregory I) ; Gregory v.

Small & Loeb GCA Law Partners, LLC, No. 4:19-CV-147-BR (E.D.N.C. filed Oct. 10, 2019)

(Gregory II); Gregory v. Harris, No. 4:20-CV-84-BR (E.D.N.C. filed May 19, 2020) (Gregory

III). In each case, it was determined that this Court lacks personal jurisdiction over the

defendants and that venue was improper.

       Defendants Gust Rosenfeld; the Superior Court of Arizona, Maricopa County; and the

State Bar of Arizona have all moved to dismiss this action for lack of personal jurisdiction. 1

Plaintiff opposes the motions to dismiss and has also filed a motion to transfer venue to the

District of Arizona. Plaintiff has also moved for entry of default against defendant Maricopa

County Attorney and for entry of judgment and summary judgment against the defendants.

Defendant Gust Rosenfeld has moved for Rule 11 sanctions against plaintiff and there are several

motions to stay briefing on other pending matters until after the resolution of the motions to

dismiss.

                                          DISCUSSION

       The Court begins its consideration of the pending motions with those asserting that it

lacks personal jurisdiction over defendants and that venue is improper.

       Rule 12(b)(2) of the Federal Rules of Civil Procedure authorizes dismissal for lack of

personal jurisdiction. When personal jurisdiction has been challenged on the papers alone, the

plaintiff must make a prima facie case showing that personal jurisdiction exists, and a court
1
  The motions raise other defenses under Fed. R. Civ. P. 12(b) which the Court need not address
as it determines that it lacks personal jurisdiction over these defendants and that dismissal is
appropriate.

                                                2
construes all facts and inferences in favor of finding jurisdiction. Combs v. Bakker, 886 F.2d 673 ,

676 (4th Cir. 1989).

       Federal courts may exercise personal jurisdiction over an out-of-state defendant if "(1 )

such jurisdiction is authorized by the long-arm statute of the state in which the district court sits;

and (2) application of the relevant long-arm statute is consistent with the Due Process Clause of

the Fourteenth Amendment." Universal Leather, LLC v. Kora AR, S.A. , 773 F.3d 553 , 558 (4th

Cir. 2014). Because North Carolina' s long-arm statute is designed to extend jurisdiction over

nonresident defendants to the fullest extent permitted by due process, these inquiries collapse

into one. Dillon v. Numismatic Funding Corp. , 291 N.C. 674, 676 (1977). Due process requires

that a defendant have "certain minimum contacts . .. such that the maintenance of the suit does

not offend traditional notions of fair play and substantial justice." Walden v. Fiore, 571 U.S. 277,

283 (2014) (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)) (internal

quotations omitted).

       Personal jurisdiction may be general or specific, with general jurisdiction requmng

"continuous and systemic contacts with the forum state." Perdue Foods LLC v. BRF S A., 814

F.3d 185, 188 (4th Cir. 2016) (internal quotation and citation omitted). An inquiry into specific

jurisdiction requires courts to examine "the relationship among the defendant, the forum, and the

litigation." Walden , 571 U.S. at 283-84 (internal quotations omitted). To determine specific

jurisdiction, courts look at "(1) the extent to which the defendant purposefully availed itself of

the privilege of conducting activities in the State; (2) whether the plaintiffs' claims arise out of

those activities directed at the State; and (3) whether the exercise of personal jurisdiction would

be constitutionally reasonable. " ALS Scan, Inc. v. Digital Serv. Consultants, Inc. , 293 F .3d 707,

712 (4th Cir. 2002) (internal quotations omitted).



                                                 3
        The moving defendants, the law firm of Gust Rosenfeld, the State Bar of Arizona, and the

Superior Court of Arizona, Maricopa County are each located in Arizona and the complaint is

devoid of any allegation which would support the presence of either general or specific personal

jurisdiction over these defendants. In support of personal jurisdiction in her complaint, plaintiff

cites to 48 U.S.C. § 2166, which governs the determination of personal jurisdiction in cases

arising under the Puerto Rico Oversight, Management, and Economic Stability Act and has no

application here. See 48 U.S.C. §§ 2101 et seq.

       In her opposition to these motions to dismiss, plaintiff contends that personal jurisdiction

over Gust Rosenfeld exists because an attorney from the firm emailed her statements and

directives that caused her to take physical possession of documents in North Carolina, sign them,

have them notarized, and return them to Gust Rosenfeld in Arizona. Plaintiff also relies on an

email in which a lawyer for the firm of Gust Rosenfeld refers to her as their client.

       As this Court in Gregory I concluded, the minimal contacts by Gust Rosenfeld with

plaintiff in North Carolina arose out of legal proceedings in Arizona, not North Carolina, and

Gust Rosenfeld did not seek out plaintiffs business in North Carolina nor does it conduct

business in North Carolina. See Gregory I (Aug. 7, 2019 E.D.N.C.); see also [DE 12-1] Wirken

Deel. 1112-14. The law firm ' s communications with plaintiff were limited to mailing a letter to

her in which it agreed to assist in the Arizona probate proceeding and sending documents to

plaintiff for her to sign. Id.   1 18.   While a single contract may provide for sufficient contacts

within the forum state such that personal jurisdiction arises, this is only true where because of the

contract the defendant has engaged in significant activities or created continuing obligations

within the forum state. Perdue Foods, 814 F.3d at 190. In sum, plaintiff has failed to make a

prima facie showing that Gust Rosenfeld purposefully availed itself of the privilege of



                                                    4
conducting business in North Carolina such that it would reasonably anticipate being haled into

court here. Id. at 189.

        Plaintiff's complaint fails to make any allegation which would support this Court having

personal jurisdiction over the State Bar of Arizona or the Superior Court of Arizona. Plaintiff has

not alleged any instance in which either of these defendants had contact with the State of North

Carolina and the Court lacks personal jurisdiction over them.

       Venue is also improper in this district. Rule 12(b)(3) of the Federal Rules of Civil

Procedure allows for dismissal of an action for improper venue. Venue in a civil action is proper

m

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of
       the action is situated; or
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). "The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought." 28 U.S.C. § 1406(a).

       As plaintiff has alleged, each of the moving defendants reside or are located in Arizona.

A fair reading of plaintiff's complaint further supports that a substantial part of the events or

omissions giving rise to plaintiff's claims, in addition to the property that is the subject of the

complaint, occurred or is located in Arizona.

       In her motion to transfer, plaintiff appears to agree that venue is improper in this district.

She asks that the matter be transferred to the United States District Court for the District of




                                                  5
Arizona, but states concerns regarding the division to which the case is assigned and the court' s

physical proximity to the defendants in this case, most specifically Gust Rosenfeld.

       As discussed above, this is the fourth lawsuit filed by plaintiff in this district relating to

her mother's will. In each of the prior cases, plaintiff sued defendants who are residents of

Arizona or California and over whom this Court lacks personal jurisdiction and the Court further

determined that venue was improper here. The first case was transferred to the District of

Arizona, but the next two cases were dismissed as, based upon her first filed case, plaintiff could

have reasonably foreseen that this Court would lack personal jurisdiction over the defendants and

that venue would be improper in this Court. See Gregory II (Feb. 20, 2020 E.D.N.C.); Gregory

III (Oct. 7, 2020 E.D.N.C.).

       Thus, despite plaintiffs pro se status, the Court finds no interest of justice which would

be served by transferring this action. Accordingly, dismissal is the proper remedy as the Court

lacks personal jurisdiction over defendants Gust Rosenfeld, State Bar of Arizona, and Superior

Court of Arizona, Maricopa County and venue is improper here. The motions to dismiss by these

defendants are therefore granted and plaintiffs motion to transfer is denied. In light of the

dismissal of the complaint as to these defendants, plaintiffs motion for entry of judgment or

summary judgment against these defendants are denied as moot. Additionally, the motions to

stay briefing on plaintifI's motions for summary judgment are also denied as moot.

       Defendant Gust Rosenfeld also seeks sanctions against plaintiff pursuant to Rule 11 of

the Federal Rules of Civil Procedure. Rule 11 (b) provides that, by submitting documents to the

Court, a party certifies that, to the best of her knowledge, (1) they are not submitted for an

improper purpose; (2) the claims, defenses, and other legal contentions are warranted by existing

law or a nonfrivolous argument for extending the law; (3) the factual contentions have



                                                 6
evidentiary support; and (4) the denials of factual contentions are warranted on the evidence.

Fed. R. Civ. P. 1 l(b). Rule 1 l(c) provides for the imposition of sanctions for violation of Rule

ll(b). Fed. R. Civ. P. ll(c). "The primary purpose of Rule 11 is to punish violators and deter

parties and their counsel from pursuing unnecessary or unmeritorious litigation." Moody v. Arc

of Howard Cty., Inc. , 474 F. App 'x 947, 950 (4th Cir. 2012).

       Gust Rosenfeld seeks sanctions against plaintiff in the form of attorney fees and costs

based upon this Court's prior transfer of her claims against Gust Rosenfeld to the District of

Arizona and the Arizona court' s dismissal of plaintiffs claims as time-barred. In light of

plaintiffs pro se status, the Court declines to impose Rule 11 sanctions based upon the filing of

the instant complaint. 2 See Laremont-Lopez v. Se. Tidewater Opportunity Ctr., 968 F. Supp.

1075, 1078 (E.D. Va. 1997). Should plaintiff elect to file a third lawsuit in this district against

Gust Rosenfeld arising out of the same conduct as forms the basis of the instant complaint,

however, plaintiffs prose status will not prevent the Court from imposing sanctions against her.

       Finally, plaintiff seeks entry of default against defendant Maricopa County Attorney.

Plaintiff contends that service was effected on this defendant on October 13, 2020, and that the

County Attorney has failed to answer or otherwise respond to the complaint within the time

prescribed. Entry of default is appropriate where a party has failed to plead or otherwise defend

and the failure is demonstrated by affidavit or otherwise. Fed. R. Civ. P. 55(a).

       In support of her motion, plaintiff has attached a U.S. Postal Service Certified Mail

Receipt which appears to show service on the Maricopa County Attorney on October 13, 2020.




2
  Plaintiffs response to the motion for sanctions [DE 39] , "Motion for Sanction under Rule 11
has no foundation! " appears to have been improperly entered on the docket as a motion for
sanctions. The clerk is DIRECTED to correct the docket text to identify this document as a
response rather than a motion.

                                                 7
Defendant Maricopa County Attorney 3 has appeared for the limited purpose of opposing entry of

default. Specifically, the Maricopa County Attorney contends that plaintiff has failed to

demonstrate by affidavit that she has effected service and that service by mail is improper as to

this defendant.

       Plaintiff has failed to demonstrate that entry of default is appropriate. First, though

plaintiff has attached a certified mail return receipt, plaintiff has failed to submit an affidavit or

otherwise show that the complaint and summons were served on defendant Maricopa County

Attorney. Further, as raised in the County Attorney ' s opposition, service by mail on this

defendant is not proper under Fed. R. Civ. P. 40)(2) and Ariz. R. Civ. P. 3(d)(l). As service was

not properly effected against defendant Maricopa County Attorney, entry of default is not

appropriate. Maryland State Firemen 's Ass 'n v. Chaves, 166 F.R.D. 353 , 354 (D. Md. 1996) ("It

is axiomatic that service of process must be effective under the Federal Rules of Civil Procedure

before a default or a default judgment may be entered against a defendant.").

       Plaintiffs complaint in this action was filed on August 31, 2020. Rule 4(m) of the

Federal Rules of Civil Procedure provides that service must be effected on a defendant within

ninety days of the filing of the complaint. If a defendant is not served within this time, a court

must dismiss the action without prejudice against that defendant or order that service must be

made within a specific time. Id. As more than ninety days has passed since the filing of the

complaint and it does not appear that defendant Maricopa County Attorney has been properly

served, plaintiff is ORDERED to SHOW CAUSE within fourteen (14) days of the date of entry

of this order why her claims against this defendant should not be dismissed.




3
 Defendant refers to itself as the Maricopa County Attorney ' s Office but for clarity the Court
will in this order rely on how the party has been identified in plaintiffs complaint.

                                                  8
                                        CONCLUSION

       Accordingly, for the foregoing reasons, the motions to dismiss by defendants Gust

Rosenfeld; Superior Court of Arizona, Maricopa County; and State Bar of Arizona [DE 11, 14,

18] are GRANTED and plaintiffs claims against them are DISMISSED WITHOUT

PREJUDICE for lack of personal jurisdiction and improper venue. Plaintiffs motion to transfer

case [DE 45] is DENIED. Because defendants Gust Rosenfeld; Superior Court of Arizona,

Maricopa County; and State Bar of Arizona have been dismissed, plaintiffs motions for entry of

summary judgment or judgment against them [DE 48, 50, 55 , 62] are DENIED AS MOOT.

Plaintiffs motion for summary judgment which appears to be against all defendants [DE 23] is

DENIED AS MOOT as against defendants Gust Rosenfeld; Superior Court of Arizona,

Maricopa County; and State Bar of Arizona as they have been dismissed.

       Defendant Gust Rosenfeld' s motion for sanctions [DE 36] is DENIED. Plaintiffs motion

for entry of default against defendant Maricopa County Attorney is DENIED. Plaintiff shall

SHOW CAUSE within fourteen (14) days of the date of entry of this order why her claims

should not be dismissed pursuant to Fed. R. Civ. P. 4(m).

       Because she has already filed a response to State Bar of Arizona' s motion to dismiss,

plaintiffs motion for extension of time to respond to State Bar of Arizona' s motion to dismiss

[DE 37] is DENIED AS MOOT. The motions to stay briefing on other pending motions pending

a ruling on the motions to dismiss [DE 29, 32, 34, 60, 65] are also DENIED AS MOOT. The

clerk is DIRECTED to correct the docket at [DE 39] in accordance with the foregoing.


SO ORDERED, this ilday of May, 2021.


                                            TE   NCE W. BOYLE
                                            UNITED STATES DISTRICT JUD


                                               9
